Citation Nr: 0109109	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 9, 1999 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) June 1999 rating decision which granted 
TDIU, effective March 9, 1999, the date of receipt of the 
veteran's claim.


FINDINGS OF FACT

1.  From September 1, 1953, service connection has been in 
effect for residuals of shell fragment wound to muscle group 
XIII (of the right lower extremity), rated 40 percent 
disabling, muscle group XVII (of the right lower extremity), 
rated 20 percent disabling, muscle group XIII (of the left 
lower extremity), rated 10 percent disabling, and post shell 
fragment wound scarring, rated noncompensable; a combined 60 
percent rating has been assigned.

2.  In October 1997, the veteran filed a claim of service 
connection for bilateral hearing loss and, by March 1998 RO 
rating decision, service connection was granted for that 
disability (rated noncompensable); the combined 60 percent 
rating assigned his service-connected disabilities remained 
unchanged.

3.  On March 9, 1999, the veteran filed a TDIU claim, 
reporting that he was last employed, full time, in September 
1993; he indicated that his service-connected residuals of 
gunshot wounds rendered him unemployable.

4.  By June 1999 rating decision, the RO granted TDIU, 
effective March 9, 1999, the date of receipt of claim.

5.  In July 1999, he filed a claim of service connection for 
post traumatic stress disorder (PTSD); by RO decision in 
November 1999, service connection for PTSD was granted, 
effective March 9, 1999, and it was assigned a 10 percent 
rating; the combined service-connected disability rating was 
increased from 60 to 70 percent.

6.  The medical evidence of record does not indicate that the 
veteran became unemployable by virtue of his service-
connected disabilities within a year prior to the filing of 
his TDIU claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 9, 
1999, for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  On careful review of the claims 
file, the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of this appeal.  
Specifically, the Board finds that the statement of the case, 
supplemental statement of the case, and June 2000 RO hearing, 
provided both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notified the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duty to assist 
provided under the new law at § 5103A has also been fulfilled 
as all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review.  No further assistance is necessary to comply 
with the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, it was indicated 
that there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
It is further noted that the Board is bound in its decisions 
by the regulations, the Secretary's instructions and 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  The VA General Counsel 
concluded that controlling VA regulations generally provide 
that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2000).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2000).

Service connection for residuals of wounds sustained from a 
mortar shell explosion during the veteran's combat service in 
Korea was granted by RO rating decision in November 1953 
(effective September 1, 1953); residuals of injury to muscle 
group XIII, the right thigh with right knee arthritis, were 
assigned a 40 percent rating; residuals of injury to muscle 
group XVII, the right thigh, were assigned a 20 percent 
rating; residuals of injury to muscle group XIII, the left 
thigh, were assigned a 10 percent rating; post mortar shell 
wound scarring (involving the left hand, left chest wall, 
left upper and lower arm, left shoulder, left neck, and right 
forearm) was assigned a noncompensable rating; the service-
connected disabilities were assigned a combined rating of 60 
percent.

In October 1997, the veteran filed a claim of service 
connection for bilateral hearing loss, suggesting that his 
hearing was impaired due to combat-related noise exposure and 
acoustic trauma in Korea.  In November 1997, he was afforded 
a VA audiological examination, diagnosing bilateral hearing 
loss disability and, by RO rating decision in March 1998, 
service connection was granted for bilateral hearing loss 
(and a noncompensable rating was assigned); the previously 
assigned 60 percent combined rating for all service-connected 
disabilities remained unchanged.  

On March 9, 1999, the veteran filed VA Form 21-8940, 
application for increased compensation based on 
unemployability, reporting that he had completed four years 
of high school.  On that application, he indicated that he 
was last employed, full time, in September 1993, reportedly 
due to his service-connected residuals of gunshot wounds to 
the right and left thigh.  He also indicated that he had not 
worked in the last 5 years, that he did not receive any 
medical/hospital treatment in the past 12 months, but he 
reported that he was hospitalized at Harris Southwest Clinic 
from January 1998 "to present."  

Based on the foregoing, by RO decision in June 1999 (now on 
appeal), the veteran's TDIU claim was granted, effective 
March 9, 1999, the date of receipt of the claim.

In July 1999, the veteran filed a claim of service connection 
for PTSD, indicating that he received psychiatric treatment 
at a VA facility (later in July, the RO associated with the 
file VA medical records from September 1996 to June 1999, as 
discussed below, documenting treatment for various symptoms 
and impairment including PTSD).

On VA psychiatric examination in October 1999, the veteran 
indicated that he retired from work as self-employed rancher 
in 1993 because he felt "unable to manage" his farm, but he 
continued to pasture some cattle.  He indicated that he had a 
stroke two years earlier, resulting in temporary left-sided 
physical impairment, noting that he recovered from the stroke 
"fairly well."  On examination, chronic, mild PTSD was 
diagnosed, and a Global Assessment of Functioning score 
between 75 and 80 was assigned.

VA and private medical records from September 1996 to January 
2000 (including from Harris Southwest Clinic) reveal 
intermittent treatment for various symptoms and impairment, 
documenting the presence of service-connected residuals of 
gunshot wounds, bilateral hearing loss, and PTSD.  In August 
1996, the veteran was treated for "symptomatic gallstones;" 
on medical examination, he indicated that he had no prior 
history of chronic medical illness other than two surgeries 
for wounds sustained in combat, noting that he was a retired 
rancher.  In October 1996, he was treated for left-sided 
weakness, diagnosed as cerebrovascular accident; he indicated 
that, following the sudden onset of the left-sided weakness 
(identified as stroke), he "attempted to work again" but 
was unable to control his tractor; medical treatment led to 
improvement of his condition, but he continued to have some 
left-sided impairment.  In September 1998, he reported having 
a wreck with his "four wheeler" about a month earlier, 
resulting in persistent left leg and the right hip pain. 

By February 2000 letter, the veteran indicated that, until 
1990, he was a self-employed farmer and horse trainer, 
working 70 to 80 hours a week.  In 1990, he reportedly became 
unable to work due to the severity of impairment from his 
service-connected residuals of gunshot wounds.

In February 2000, the lessee of the veteran's farm property 
suggested that the veteran was unable to engage in 
farming/ranching operations due to physical disability, 
noting that he leased the veteran's property for about 10 
years.

On VA orthopedic examination in February 2000, including a 
review of the claims file, the examiner identified the 
veteran's service-connected and nonservice-connected 
disabilities, describing the nature of impairment resulting 
therefrom.  He opined that the veteran's service-connected 
disabilities, without regard to his nonservice-connected 
disabilities, rendered him unemployable, also noting that his 
history of cerebrovascular accident was unrelated to his 
service-connected disabilities.

At a June 2000 RO hearing, the veteran testified that he was 
last worked as self-employed rancher and farmer in 1993, 
having become unable to work due to the severity of his 
service-connected disabilities.  He suggested that about 20 
years earlier, some unidentified VA employees informed him 
that his 60 percent service-connected disability rating 
provided him an adequate level of compensation; he stated he 
believed the correctness of that oral representation, thus he 
failed to file his TDIU claim prior to 1999.  

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than March 9, 1999, for the award 
of TDIU have not been met.  Initially, the Board notes that 
service connection for residuals of combat wounds to various 
parts of the veteran's body has been in effect since 
September 1953, and the overall rating of such service-
connected disability has been 60 percent.  However, he did 
not claim unemployability due to service-connected disability 
(or even increased impairment associated with the service-
connected disability) within a year prior to his actual 
filing of a claim therefor in March 1999.  

In October 1997, the veteran filed a claim of service 
connection for bilateral hearing loss, claiming that he had 
impaired hearing of service origin (and, as indicated above, 
service connection for that disability was granted by the RO 
in March 1998); in that service connection claim, he did not 
mention any increased impairment relative to his other 
service-connected disabilities, nor was any such increase 
evident in the record.  

As noted above, numerous VA and private medical records from 
September 1996 to January 2000 have been associated with the 
file (including VA compensation and pension examination 
reports in October 1999 and February 2000).  Although such 
records document treatment for a multitude of symptoms and 
impairment, including various service-connected disabilities, 
they do not provide evidence that the veteran was 
unemployable, by virtue of his service-connected 
disabilities, within a year of the filing of his TDIU claim 
in March 1999 (on VA orthopedic examination in February 2000, 
the examiner opined that the veteran's service-connected 
residuals of gunshot wounds alone rendered him unemployable, 
but service connection for those disabilities has been in 
effect more than a year prior to March 1999; the examiner did 
not suggest, in February 2000, that the severity of 
impairment from gunshot wound residuals increased within a 
year prior to March 1999, so as to render the veteran 
unemployable).  

As indicated above, pursuant to 38 C.F.R. § 3.400(o)(2), the 
effective date of an award of increased compensation will be 
the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date.  As discussed above, the 
veteran filed his increased compensation claim based on 
unemployability due to service-connected disability in March 
1999, and the medical evidence subsequently associated with 
the file was dated within one year before March 1999.  
However, the entirety of such evidence, as discussed above, 
does not reveal that his service-connected disabilities 
rendered him unemployable within a year prior to March 1999.  
Only the veteran himself has indicated that he became unable 
to work more than a year before filing his TDIU claim.  See 
Espiritu v. Derwinki, 2 Vet. App. 492, 494 (1992).  As to 
when he actually became unemployable, he appears to have 
furnished somewhat conflicting information in this regard.  
Nevertheless, competent, contemporaneous corroboration for 
his assertion is lacking in the evidence of record.   


ORDER

An effective date, earlier than March 9, 1999, for the award 
of TDIU is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

